Citation Nr: 0835785	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for a bilateral ankle 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from October 1967 to May 1969.  
He also served as a member of the Army National Guard from 
July 1978 to December 1997, with periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from June 13, 1987 to June 27, 1987 and from June 4, 1988 to 
June 18, 1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for hypertension, service connection for a 
bilateral knee disorder, and service connection for a 
bilateral ankle disorder.  He perfected a timely appeal to 
that decision.  

The Board notes that, in his April 2004 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In December 2006, the RO sent the veteran notice that a 
Travel Board hearing was scheduled for February 14, 2007.  He 
failed to appear at the hearing or give any reason for his 
failure to appear.  Pursuant to 38 C.F.R. § 20.702(d) (2007), 
the veteran's case was processed as though the request for 
hearing had been withdrawn.  

In April 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in May 2008.  

Also in the January 2004 rating decision, the RO denied the 
claim of entitlement to service connection for hepatitis C.  
A notice of disagreement with that decision was received in 
February 2004, and a statement of the case was issued in 
April 2004, which addressed that issue.  However, in his 
April 2004 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claims for 
service connection for hypertension and gouty arthritis.  
Consequently, these are the only issues currently before the 
Board.  38 C.F.R. §§ 20.200, 20.202 (2007).  Subsequently, in 
October 2005, the veteran sought to reopen the claim for 
service connection for hepatitis C.  Rating actions in 
February and July 2006 confirmed the previous denial of the 
claim; the veteran was notified of this decision and of his 
appellate rights by letter dated in July 2006.  He did not 
appeal that decision.  Therefore, that issue is not currently 
before the Board.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within a 
year after discharge, and is not related to the veteran's 
active service, to include any periods of ACDUTRA or 
INACDUTRA.  

2.  A bilateral knee disability was not manifest during 
service; the veteran's current left shoulder disability is 
unrelated to service or any period of ACDUTRA.  Arthritis is 
not shown within one year of separation.  

3.  A bilateral ankle disorder was not manifest in service 
and is not attributable to service or any period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, active duty for training or inactive duty training, 
nor may it be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, active duty for training or 
inactive duty training, and arthritis may not be presumed to 
have been incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  A bilateral ankle disability was not incurred in or 
aggravated by service, active duty for training or inactive 
duty training, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2003 from the RO to the veteran which 
was issued prior to the RO decision in January 2004.  
Additional letters were issued in June 2007 and April 2008.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
April 2004 SOC, the August 2006, and the May 2008 SSOC were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006, August 2006, and May 2008.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for hypertension, a 
bilateral knee disorder, and a bilateral ankle disorder, 
given that he has been provided all the criteria necessary 
for establishing service connection, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from October 1967 to May 1969.  The enlistment examination, 
conducted in October 1967 reflects a blood pressure reading 
of 114/80; the separation examination, conducted in April 
1969, reports a blood pressure reading of 140/84.  The 
service medical records do not reflect any complaints of or 
diagnosis of hypertension, a bilateral knee disorder, or a 
right ankle injury or disease.  Significantly, on the 
occasion of a separation examination in April 1969, clinical 
evaluation of the spine, the musculoskeletal system, feet, 
heart, and vascular system was normal.  

The veteran's application for service connection (VA Form 21-
526) was received in July 2003.  Submitted in support of the 
claim were VA progress notes dated from May 2003 through 
August 2003.  The veteran was seen on July 1, 2003 to 
establish care at the VA.  It was noted that he had a past 
medical history of hypertension and gout.  On examination, 
blood pressure reading was 155/85.  He was ambulatory with a 
slow gait and cane in the left hand.  The pertinent diagnoses 
were hypertension and gout.  

The veteran was afforded VA compensation examinations in 
September 2003.  At that time, it was noted that he was 
diagnosed with gout 3 months ago.  The veteran stated that he 
had arthralgia on either right or left knee or either right 
or left ankle, sometimes accompanied by swelling.  Since he 
retired in 1995, he had had no complaints on above joints 
except the left knee.  The pertinent diagnoses were 
degenerative joint disease of the right and left knees; right 
ankle and non-ossify fibroma of the tallus, left ankle 
strain, and no gouty arthritis clinically but hyperuricemia.  
The veteran was also diagnosed with hypertension.  

Received in February 2004 were National Guard medical 
records, which includes the results of an over 40 screening, 
showing a diagnosis of hypertension in April 1988.  

VA progress notes dated from November 2004 through June 2007 
show that the veteran continued to receive clinical attention 
and treatment for hypertension and gouty arthritis.  

Records from the Texas National Guard indicate that the 
veteran served on active duty for training during the periods 
from June 13, 1988 to June 27, 1987, from June 4, 1988 to 
June 18, 1988, and from June 15, 1989 to July 1, 1989.  


III.  Legal Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may be presumed for certain chronic 
diseases, including hypertension and arthritis, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101(3), 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty for 
training is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes or full-
time duty performed by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).  

A.  Hypertension.

The veteran asserts that service connection is warranted for 
hypertension.  Post-service treatment records reflect that 
the veteran has been diagnosed with hypertension.  However, 
his service medical records are negative for any complaints 
of, or treatment for, hypertension.  Moreover, while records 
from the Army National Guard show that the veteran was 
diagnosed with hypertension in April 1988, there is no 
indication that he was on ACDUTRA in April 1988.  Rather, 
dates of ACDUTRA during 1988 were from June 4 to June 18 of 
that year.  Thus, the Board finds that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of hypertension years after the veteran's 
separation from periods of service is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, there is no evidence of hypertension during 
the veteran's period of active service.  Moreover, there is 
no indication in the record that hypertension was manifest 
within one year of the veteran's release from active service.  
Furthermore, there is no competent evidence relating the 
hypertension to active service.  A VA examination in 
September 2003 reflects a diagnosis of hypertension.  
Subsequent VA medical records dated from November 2004 
through June 2007 reflect additional diagnoses of 
hypertension.  However, neither the September 2003 VA 
examiner nor any of the VA medical professional who provided 
these diagnoses provided an opinion or even suggested that 
there is a nexus between the veteran's hypertension and 
service, and the veteran has not presented, identified, or 
even alluded to the existence of any such medical evidence or 
opinion.  In short, there is no competent evidence to support 
the claim.  

Further, there is no competent evidence showing that the 
veteran's hypertension was incurred in or aggravated during 
active service, ACDUTRA, or as a result of an injury incurred 
during INACDUTRA.  As such, in the absence of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence is against a grant of presumptive direct incurrence 
service connection for the disability at issue.  

The veteran is certainly competent to state that he suffered 
from symptoms of hypertension during periods of 
active/inactive duty training service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, his opinion that his 
hypertension is related to service is not competent evidence.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of hypertension, manifested 
years after his periods of active/inactive duty training for 
service, is far to complex a medical question to lend itself 
to the opinion of a layperson.  

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Furthermore, the 
evidence does not establish that his hypertension was either 
incurred in or aggravated by a period of ACDUTRA or 
INACDUTRA.  Accordingly, hypertension was not incurred in or 
aggravated by service, nor may it be presumed to have so been 
incurred.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
hypertension is denied.  


B.  Bilateral knee disorder.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a bilateral 
knee disorder is not warranted.  Service medical records are 
negative for evidence of a disorder of either knee, and there 
is no post-service medical evidence suggesting the presence 
of such a disorder until many years after the veteran's final 
period of ACDUTRA in 1997.  There is also no evidence that 
the veteran was found to have arthritis during any period of 
ACDUTRA or INACDUTRA.  The Board notes that the veteran has 
degenerative joint disease of the knees.  However, there is 
no competent evidence of a nexus between the diagnosed 
degenerative joint disease and a disease or injury during 
service.  

The evidence of record shows that the bilateral knee 
disability was first manifested more than a year after 
service.  The first diagnosis of record of arthritis is found 
in September 2003, over 24 years after active service.  The 
Board finds that the separation examination affirmatively 
disclosing normal lower extremities and the remarkable 
silence of the record in proximity to separation are far more 
probative than remote statements advanced in support of a 
claim for benefits.  The most probative evidence establishes 
that the veteran did not have degenerative arthritis at 
separation from service.  Furthermore, there is no reliable 
evidence of degenerative arthritis of the knees within one 
year of separation from service and the remote onset of the 
degenerative arthritis is unrelated to service.  Moreover, 
there is no competent evidence of record linking degenerative 
joint disease of the knees to active service, or any period 
of ACDUTRA or INACDUTRA.  

In essence the only evidence of record of a link between the 
veteran's bilateral knee disability and service are the 
veteran's own assertions.  However, the Board notes that the 
veteran is not competent to render opinions on medical 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  The Board 
is unable to identify a reasonable basis for granting service 
connection for a bilateral knee disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  
Accordingly, service connection is denied.  


C.  Bilateral ankle disorder.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a bilateral 
ankle disorder is not warranted.  In this regard, the Board 
observes that there is no indication of any disease or injury 
to the ankles in service; at separation, the veteran denied a 
history of any injury to the ankles, and clinical evaluation 
of the ankles was normal.  Service medical records are 
negative for evidence of a disorder of either ankle, and 
there is no post-service medical evidence suggesting the 
presence of such a disorder until many years after the 
veteran's final period of ACDUTRA in 1997.  

The Board notes that the first indication of a bilateral 
ankle disorder was in September 2003, several years following 
the veteran's discharge from service.  In summary, there is a 
remarkable lack of evidence demonstrating any complaint or 
abnormal finding pertaining to the veteran's ankles during 
the period from service discharge in 1969 until 2003.  
Moreover, while the September 2003 VA examination report 
noted diagnoses of non-ossifying fibroma of the talus of the 
right ankle and a left ankle strain, the examiner did not 
provide an opinion addressing the etiology of either knee 
disability.  In fact, there is no competent evidence of a 
nexus between disability of either ankle and the veteran's 
active duty or ACDUTRA.  

The veteran is competent to report injury and symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there 
is little probative evidence or opinion finding a current 
disability that is related to his service.  The Board has 
been presented with normal records at service discharge and a 
notable lack of credible evidence of pathology or treatment 
in proximity to service or within many years of separation.  
The Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating a bilateral ankle disorder to 
service, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  To this extent, 
the preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a bilateral ankle disorder is denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


